Citation Nr: 1539028	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  03-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of hysterectomy. 

2.  Entitlement to service connection for chronic headaches, to include as secondary to allergic rhinitis.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than April 5, 2000, for the assignment of a 30 percent rating for sinusitis. 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993.

This case comes to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied service connection for residuals of hysterectomy.  In May 2005, August 2008, and July 2012 the Board remanded the case for further development.

This case also comes to the Board from October 2008, September 2009, and April 2011 rating decisions that granted a 30 percent rating for sinusitis effective April 5, 2000; denied TIDU; and denied service connection for diabetes mellitus, peripheral neuropathy of the lower extremities, high cholesterol, and headaches.  In a July 2012 decision, the Board denied service connection for high cholesterol and remanded the remaining issues for further development.  Specific to the claim for an earlier effective date for the award of a 30 percent rating for left maxillary/allergic sinusitis, the Board requested that the Veteran be notified of how VA determines disability ratings and effective dates.  A January 2014 letter provided the Veteran with that notice.

The Board notes that a claim for service connection for chronic headaches was previously denied in a June 1994 rating decision.  That decision has become final.  In February 2010, the Veteran filed a claim for service connection for year-round allergies and headaches secondary to the allergies.  An April 2011 rating decision denied service connection for chronic headaches, to include as secondary to allergic rhinitis.  However, a November 2011 rating decision granted service connection for allergic rhinitis.  The grant of service connection for allergic rhinitis has created a new legal basis for entitlement to service connection and thus the current claim is separate and distinct from the previous, finally denied claim.  Therefore, the claim may be adjudicated de novo and therefore new and material evidence is not required.  Spencer v. Brown, 4 Vet. App. 283 (1993). 

In September 2015, the Board received additional argument and evidence from the Veteran.  After review, the Board observes that they are duplicative or redundant of argument and evidence previously of record and considered in prior statements of the case or supplemental statements of the case.  Thus, remand for the issuance of another supplemental statement of the case that addresses that evidence is not needed for the claim being decided.

In a September 2015 statement, the Veteran raised the issue of entitlement to an effective date earlier than December 16, 2002, for service connection for allergic rhinitis.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of hysterectomy, chronic headaches, diabetes mellitus, and peripheral neuropathy of the lower extremities, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  VA received a claim for an increased rating for sinusitis on April 5, 2000.

2.  It was not factually ascertainable that an increase in disability was shown within the one-year period prior to April 5, 2000, based upon the applicable legal criteria and the evidence of record.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 5, 2000, for the assignment of a 30 percent rating for sinusitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that complete notice for the effective date issue was not provided prior to the initial adjudication by the RO in October 2008.  However, fully compliant notice was later issued in January 2014, and the claim was thereafter readjudicated in November 2014.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Specific to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization will be accepted as an informal claim for increase, if the report relates to a disability that may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2015).  The date on which evidence is received from a private physician or layman is the date that will be used for effective date purposes.  38 C.F.R. § 3.157 (b)(2) (2015).

VA received the Veteran's claim for an increased rating for sinusitis on April 5, 2000, contained in a substantive appeal for another issue.  An October 2008 rating decision granted an increased 30 percent rating for sinusitis, effective April 5, 2000, the date of receipt of the claim.  

Initially, the Board notes that the Veteran appealed a June 1994 rating decision that granted service connection for left maxillary sinusitis and assigned a 10 percent rating, effective November 24, 1993.  An October 1996 rating decision granted service connection for an allergic component of sinusitis.  A January 29, 1999, Board decision denied a higher initial rating.  That decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).  Thus, in the absence of clear and unmistakable error, an effective date of the original November 24, 1993, date of claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Given the finality of the January 29, 1999, Board decision, the effective date of the award of increased rating for left maxillary/allergic sinusitis can be no earlier than the date of that Board decision.  

The record does not show, and the Veteran does not allege, that she filed a claim for increase prior to April 5, 2000, and after the January 1999 Board decision.  Rather, she claims that she is entitled to an effective date of her original claim for service connection.  However, as discussed above, that is not warranted in this case because of the final January 1999 Board decision.  The Board notes that the issue of the effective date of a rating is separate from the issue of the effective date of service connection.

There is no correspondence of record from the Veteran dated prior to the April 5, 2000, claim for increase and after the January 1999 Board decision that can be construed as a claim for increase.  Therefore, the Board finds that there  was no pending claim for an increased rating for sinusitis prior to April 5, 2000.

The Board has also considered whether a report of examination or hospitalization can be cited as an informal claim for increase.  However, to the extent that any VA medical record since the January 1999 Board decision and prior to April 5, 2000, may serve as a claim under 38 C.F.R. § 3.157, no such record indicates entitlement to a 30 percent rating, which requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2015).  No private medical records were received during that period for consideration as an informal claim for increase.  Therefore, the Board finds that it was not factually ascertainable that an increase in disability was shown within the one-year period prior to April 5, 2000, based upon the applicable legal criteria and the evidence of record.

To the extent that the Veteran asserts that equity warrants the assignment of an earlier effective date extending to the date of the original claim for service connection, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award equitable relief.  38 U.S.C.A. § 503 (West 2014); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In conclusion, an effective date earlier than April 5, 2000, for the award of a 30 percent rating for sinusitis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than April 5, 2000, for the award of a 30 percent rating for sinusitis is denied.


REMAND

Regrettably, another remand is needed on the remaining claims on appeal.  

With respect to the claim for service connection for residuals of hysterectomy, in the prior remand, the Board requested that outstanding medical records and clarifying medical opinions be obtained.  The additional medical records were obtained and the Veteran attended a February 2015 examination, with addendum opinion provided in July 2015.  However, case was returned to the Board without readjudication of the claim in s supplemental statement of the case.  38 C.F.R. § 19.31 (2015).  Thus, the claim must be readjudicated by the AOJ, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to chronic headaches, the Board notes that the symptom of headaches are already being rated as part of the sinusitis rating.  However, the Veteran claims that she has a headache disability distinct from sinusitis and as secondary to allergic rhinitis.  While the Veteran is not competent to self-diagnose a headache disability and attribute it to allergic rhinitis, she is competent to say that she has headaches in the absence of other sinusitis symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, she should be provided a VA examination to determine whether she has a headache disability and, if so, whether a headache disability had its onset in service or is related to allergic rhinitis.  To ensure a complete record, an opinion as to whether any headache disability found is related to sinusitis should also be obtained.

With respect to diabetes mellitus, the Veteran claimed that the disorder had its onset during service, but did not manifest within the first year after discharge.  In a December 2011 substantive appeal on the issue of entitlement to service connection peripheral neuropathy of the lower extremities, the Veteran indicated that her diabetes mellitus was related to weight gain in service.  In the prior remand, the Board requested that the AOJ issue a statement of the case on the issue.  The AOJ issued a statement of the case in November 2014 and the Veteran filed a substantive appeal the next month.  In the substantive appeal, she asserted that during service she was exposed to various chemicals, including jet fuel and hydraulic fluid, as an aircraft mechanic and she lost weight rapidly, damaging her metabolism, when she was placed on a weight control program.  She claims that caused diabetes mellitus.  

The Veteran's service separation form shows that she was in aircraft maintenance.  While the service medical records show that she was placed on a diet in May 1992, they do not clearly show any rapid weight loss.  However, her entrance examination shows that she was 128 pounds after recently losing 12 pounds due to dieting and her separation examination shows that she was 164 pounds.  Therefore, she should be provided a VA examination to ascertain whether diabetes mellitus is related to active service, to include any exposure to jet fuel and hydraulic fluid, weight gain during service, and being placed on a weight control program.

Prior to the examinations, the Veteran should be asked to provide the names of any healthcare providers who have treated her for the claimed disabilities since the issuance of the November 2014 statement of the case and supplemental statement of the case.  An attempt to obtain any adequately identified records should be made.  The record also contains VA treatment records through May 2015.  Thus, any treatment records  since that time should be obtained.

As the remand of the diabetes mellitus claim could affect the claims for peripheral neuropathy of the lower extremities and TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the peripheral neuropathy claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).


Lastly, the record shows that additional VA and private medical records were added to the claims file since the issuance of the November 2014 statement of the case and supplemental statement of the case.  Thus, those records should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated her for the claimed disabilities since the issuance of the November 2014 statement of the case and supplemental statement of the case.  Obtain all adequately identified records.

2.  Obtain any VA treatment records since May 2015.

3.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of chronic headaches.  The examiner should review the claims file and note that review in the report.  All indicated tests should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran has a headache disability separate and distinct from the headaches that are a manifestation of service-connected sinusitis.  If the examiner finds that the Veteran has a separate and distinct headache disability, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) the headache disability is etiologically related to active service or was caused or is aggravated (permanently worsened beyond the natural progress of the disease) by service-connected allergic rhinitis or sinusitis.  The examiner should consider the Veteran's statements of disability onset and symptomatology since service.  The examiner should also consider the service medical records showing complaints of headaches.  A complete rationale for all opinions should be provided.  

4.  Also schedule the Veteran for a VA examination to ascertain the likely etiology of diabetes mellitus.  The examiner should review the claims file and note that review in the report.  All indicated tests should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is etiologically related to active service.  The examiner should consider the Veteran's statements of being exposed to jet fuel and hydraulic fluid and weight gain and rapidly losing weight after being placed on a weight control program.  The examiner should also consider the service medical records showing that she was 128 pounds at service entry after losing 12 pounds through dieting, that she was placed on a diet in May 1992, and that she was 164 pounds at service separation.  A complete rationale for all opinions should be provided.  

5.  Readjudicate the claim for service connection for residuals of hysterectomy, with consideration of all evidence added to the claims file since the issuance of the November 2011 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

6.  Then, readjudicate the claims, with consideration of all evidence added to the claims file since the issuance of the November 2014 statement of the case and supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


